The opinion of the court was delivered by
Wheeler, J.
The only point of exception that has been urged by counsel for the excepting party, or that is decided by the court, *218is as to the question allowed to be asked of, and answered by, the plaintiff while he was testifying, as to how much the loss on the butter was. The plaintiff’s testimony tended to show a contract by which the defendant was to pay the plaintiff whatever loss there should be, if any, on the butter. The amount of the loss, although it was arrived at by oral and written communications had with other persons, was itself a fact which might be proved by any competent witness who had knowledge of it. These communications were not hearsay statements of the fact, but were a part of the transactions that constituted the fact.
Judgment affirmed.